DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer(s) filed on 04 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,053,129 and any patent granted on application 17/256,943 has been reviewed and is accepted.  The terminal disclaimer(s) have been recorded.

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply addresses all of the formal issues raised in the previous office action and overcomes the double-patenting rejections by filing acceptable terminal disclaimers. Following is a restatement discussing allowability.
The prior art does not disclose or suggest a modified Y-type molecular sieve having all of the claimed properties, its method of preparation, and method of use in a catalytic cracking process.
The closest prior art references are discussed as follows (English machine translations cited, previously provided):
CN 102029177: discloses a modified Y-type molecular sieve prepared by ion exchange with one or more of a list including a rare earth, Mg, and Ca (see p. 3, paragraph beginning “In the production of…Na in the described”; Table 3, listing properties). The total pore volume is outside of the claimed range, lattice constant is similar/overlapping, and sodium content is within the claimed range. However, there is no specific disclosure of a magnesium and/or calcium content within the claimed range, as well as the claimed B acid to L acid ratio, lattice collapse temperature, and non-framework aluminum.
CN 1194941: discloses a modified Y-type molecular sieve, which has been treated with sodium tetrachloride. The catalyst has a sodium oxide content of 0.43 wt% and a rare earth oxide content of 3.1 wt%. The lattice constant is just outside of the claimed range and the lattice collapse temperature is within the claimed range (see Example 3; Table 1). However, there is no disclosure of modification with magnesium and/or calcium, as well as many of the claimed properties, including B acid to L acid ratio and non-framework aluminum.
CN 1388064: discloses preparing a high silicon Y zeolite comprising ammonium exchange of an NaY zeolite, steam hydrothermal treatment, and silicon tetrachloride treatment (see claims 1-6).
CN 1683244: discloses a modified Y-type molecular sieve, which has been treated with sodium tetrachloride. The catalyst has a rare earth content of 6.5 wt% and a sodium content of 0.22 wt%. The lattice constant and the lattice collapse temperature are within the claimed ranges (see example/embodiment 12). As with the other references discussed above, this reference also fails to teach all of the claimed combination of properties and fails to teach modification with magnesium and/or calcium.
Accordingly, the prior art fails to disclose or adequately suggest a modified Y-type molecular sieve according to the claimed embodiment(s), in particular having a combination of all of the claimed elements and properties/characteristics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772